Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on February 01, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,797,405 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-19, prior art fails to teach, nor render obvious, “a plurality of second PCBs, each of the second PCBs comprising multiple layers, wherein the first PCB has a first side for the plurality of antennas and a second side opposite to the first side of the first PCB, wherein each of the second PCBs has a first side to which a corresponding RFIC chip of the plurality of RFIC chips is coupled, wherein at least one capacitor for removing noise is mounted at the first side of each of the second PCBs, wherein a second side opposite to the first side of each of the second PCBs is coupled to the second side of the first PCB via a grid array, wherein each of the second PCBs has a smaller surface area than the 
Regarding claim 20, prior art fails to teach, nor render obvious, “a plurality of second PCBs, each of the second PCBs comprising multiple substrate layers, and wherein the first PCB has a first side for the plurality of antennas and a second side opposite to the first side of the first PCB, wherein each of the second PCBs has a first side to which a corresponding RFIC chip of the plurality of RFIC chips is coupled and a corresponding capacitor set of the plurality of capacitor sets is mounted, wherein a second side opposite to the first side of each of the second PCBs is coupled to the second side of the first PCB via a grid array, wherein each of the second PCBs has a smaller surface area than the first PCB and the second PCBs are spaced apart from each other,” in combination with all of the remaining claimed features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/Primary Examiner, Art Unit 2845